DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Drawings
Figure 20 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tamura (US 6,871,851 B2).
Regarding claim 1, Tamura discloses a sheet stacking apparatus comprising: a stacking section 12 adapted to stack sheets discharged in a predetermined discharge direction from a discharge section; a shift section (see col. 1, lines 52-57) adapted to shift a sheet discharged to the stacking section, in a width direction of the sheet crossing the discharge direction: a pair of aligning sections 102a,102b capable of shifting in the width direction to align end edges in the width direction of the sheet discharged to the stacking section, on a downstream side from the shift section in the discharge direction: and a control section (col. 17, lines 50-54) adapted to control the aligning sections and the shift section so as to adjust a relative position of the aligning sections and the end edges in the width direction of the sheet discharged, wherein in discharging a sheet with a width narrower than the sheet capable of being aligned by the pair of aligning sections to the stacking section, the control section controls the aligning sections and 
Regarding claim 5, Tamura discloses an image forming system comprising: an image forming apparatus 50 adapted to form an image on a sheet; and the sheet stacking apparatus according to claim 1 to stack the sheet discharged from the image forming apparatus.

Claims 6, 7, 11, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsuo (US 9,434,570 B2).
Regarding claim 6, Matsuo discloses a sheet stacking apparatus comprising: a stacking section 33 adapted to stack sheets discharged in a predetermined discharge direction from a discharge section 32; a shift section 73 adapted to shift a sheet discharged to the stacking section, in a width direction of the sheet crossing the discharge direction; a pair of aligning sections 51A,51B capable of shifting in the width direction to align end edges in the width direction of the sheet discharged to the stacking section, on a downstream side from the shift section in the discharge 
Regarding claim 7, Matsuo discloses the sheet stacking apparatus according to claim 6, wherein when one of the end edges along the discharge direction of the sheet is thicker than the other one of the end edges opposed to the one, in the pair of aligning sections 51A,51B, the control section 41 controls the aligning sections and the shift section so that a distance between the aligning section on the other side and the other one of the end edges of the sheet is narrower than a distance between one of the pair of aligning sections and the one of the end edges of the sheet, and that in the pair of aligning sections, the aligning section 51B on the other one of the end edges side regulates a shift of the sheet discharged to the stacking section to the other one of the end edges side. See col. 15, line 64 – col. 18, line 8. See also Fig. 12.

Regarding claim 12, Matsuo discloses an image forming system comprising: an image forming apparatus 5 adapted to form an image on a sheet: and the sheet stacking apparatus according to claim 6 to stack the sheet discharged from the image forming apparatus.
Allowable Subject Matter
Claims 2-4 and 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeremy R. Severson, whose telephone number is (571) 272-2209.  The Examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, D. Lawrence Tarazano, can be reached at (571) 272-
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.






/JEREMY R SEVERSON/Primary Examiner, Art Unit 3653